Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 28, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing her, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
On the existing record, which defendant has not sought to amplify by means of a motion pursuant to CPL article 440 (see, People v Rivera, 71 NY2d 705, 709), we conclude that defendant received effective assistance of counsel (People v Baldi, 54 NY2d 137). The trial record does not establish that there would have been any merit to the additional suppression motions defendant now claims should have been made, and fails to negate the possibility that counsel’s factual investigations persuaded him of the futility of additional suppression motions. Likewise, the existing record fails to negate strategic explanations for counsel’s handling of defendant’s prior criminal record. Concur—Murphy, P. J., Milonas, Ellerin, Andrias and Colabella, JJ.